                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRIAN FLYNN, GEORGE BROWN,               )
KELLY BROWN, and MICHAEL KEITH,          )
on behalf of themselves and all others   )
similarly situated,                      )
                                         )
     Plaintiffs,                         )
                                         )                               Case No. 3:15-cv-855-SMY-RJD
     v.                                  )
                                         )
FCA US LLC, f/k/a Chrysler Group LLC and )
HARMAN INTERNATIONAL                     )
INDUSTRIES, INC.,                        )
                                         )
     Defendants.                         )

                                                      ORDER

DALY, Magistrate Judge:

           A discovery dispute conference was held in this matter on October 3, 2019. During the

conference, the Court addressed two disputes brought by Plaintiffs. The parties submitted brief

summaries of the disputes ahead of the conference. Familiarity with the background of this case

is presumed1 and the Court’s orders are set forth below.

           1. Deposition of T. Kohno

           Plaintiffs ask that the Court expand their time to depose Defendant FCA US LLC’s

(“FCA”) cybersecurity expert Dr. Kohno pursuant to Federal Rule of Civil Procedure 30(d)(1).

Plaintiffs cite the length of Dr. Kohno’s report, the complexity and breadth of issues on which he

opined, as well as Defendants’ opportunity to depose Plaintiff’s primary cybersecurity expert twice

(once during the class certification phase and once in the merits phase of this case).

           Under Rule 30(d)(1), the court must allow additional time to conduct a deposition



1
    Additional background information is included in the Court’s April 18, 2019 Order (see Doc. 486).
consistent with Rule 26(b)(1) and (2) if needed to fairly examine the deponent. As articulated at

the discovery dispute conference, until Plaintiffs attempt to complete Dr. Kohno’s deposition

within the time allotted (7 hours), the Court cannot properly evaluate whether an additional 7 hours

is necessary for Plaintiffs to “fairly examine” the deponent. Accordingly, the parties are directed

to take Dr. Kohno’s deposition as scheduled (October 15, 2019). If Plaintiffs have a good faith

basis to move for an expansion of time after said deposition is taken, they are directed to file a

motion.

       2. FCA’s Interrogatory Responses

       Plaintiffs propounded their ninth set of interrogatories on FCA asking FCA to specify all

bases for its denials of certain requests for admissions. FCA objected to the interrogatory

requests, citing limitations set forth in the Scheduling Order, as well as issues with the overbreadth

of the requests.

       With regard to limitations, the Court finds that the initial Scheduling and Discovery Order

limited the number of interrogatories to 40 during the class certification phase. No other specific

directive concerning this issue has been set forth by the Court; accordingly, it is appropriate to

defer to the Federal Rules of Civil Procedure, which allows parties to serve 25 written

interrogatories, including all discrete subparts.       As such, FCA’s objection to Plaintiffs’

interrogatories on the basis of the limitation set forth in the Court’s Scheduling and Discovery

Order is OVERRULED.




                                            Page 2 of 4
         Next, the Court considers FCA’s argument that interrogatories 37, 38, 39, and 402 include

multiple separate and distinct interrogatories and, as such, Plaintiffs have served a total of at least

67 interrogatories. As an example, interrogatory 37 asks FCA to specify all bases for its denial

of requests for admissions 27 through 39. In these requests for admissions, Plaintiffs asked FCA

to admit that the various models of Affected Vehicles do not have a hardware gateway anywhere

in the vehicle. FCA contends this request would require it to conduct an analysis and review of

each of the 13 vehicles mentioned in the request, including the components particular to each

vehicle. Plaintiffs disagree, asserting they presume FCA’s answer and explanation is the same

for each Affected Vehicle, particularly because Plaintiffs believe the documents and testimony are

clear that the vehicles do not have hardware gateways.

         The Court agrees with FCA. Notwithstanding Plaintiffs’ presumption concerning FCA’s

response, Plaintiffs propounded separate and distinct requests for admissions as to each model of

the Affected Vehicles and the Court has no reason to doubt FCA in its assertion that each of the

Affected Vehicles and its components would need to be analyzed separately to respond to the

interrogatory.       Accordingly, it appears Plaintiffs have attempted to circumvent the 25-

interrogatory limit in propounding their interrogatories in this way. However, the Court may

grant leave to serve additional interrogatories consistent with Rule 26(b)(1) and (2). Finding the

requests within the bounds of Rule 26, and noting the Court’s interest in resolving this dispute as

expeditiously as possible, the Court GRANTS Plaintiffs leave to propound additional


2
  The Court notes Plaintiffs’ ninth set of interrogatories includes interrogatories 37-41; however, neither Plaintiffs nor
FCA included interrogatory 41 in their briefing or discussion with the Court. Accordingly, this Order does not
address the said request.
                                                     Page 3 of 4
interrogatories number 37-40. Plaintiffs must seek leave of Court to propound any further

interrogatories.

       Having granted Plaintiffs leave to propound interrogatories 37-40, the Court considers

FCA’s substantive objections to the same. FCA objects that the interrogatories are overbroad in

their request for “all bases” and contend that each of the interrogatories calls for a lengthy

narrative. FCA asserts that the information sought is more reasonably obtainable from the

voluminous documents that have been produced and the numerous depositions that have been

taken. The Court OVERRULES FCA’s objection in part.

       FCA is ORDERED to respond to interrogatories 37-40; however, FCA shall only be

required to set forth the primary bases of its denials, given the breadth of the requests to admit

underlying the interrogatory requests. FCA shall respond to interrogatories 37-40 by October

18, 2019.

IT IS SO ORDERED.

DATED: October 4, 2019


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 4 of 4
